Case: 17-13081      Date Filed: 02/12/2018   Page: 1 of 2


                                                              [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 17-13081
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 1:16-cr-20698-JAL-2


UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

                                       versus

COLITHA BUSH,
a.k.a. Diane Lane,
a.k.a. Diane Rice,


                                                              Defendant-Appellant.
                            ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                 (February 12, 2018)

Before WILSON, JORDAN and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 17-13081    Date Filed: 02/12/2018   Page: 2 of 2


      Stefanie Moon, appointed counsel for Colitha Bush in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Bush’s convictions and sentences are AFFIRMED.




                                         2